Citation Nr: 0617888	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  03-14 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
service-connected post traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1966 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which granted service connection for post-traumatic 
stress disorder (PTSD) and assigned a 30 percent rating, 
effective in May 2002 from the date of receipt of the claim 
of service connection.  While on appeal, the RO increased the 
rating to 50 percent, assigning the same effective date. 

In February 2005, the veteran appeared before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.

In September 2005, the Board remanded the case for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

The symptoms of PTSD produce occupational and social 
impairment with deficiencies in most areas under the criteria 
of Diagnostic Code 9411 for a 70 percent rating. 

CONCLUSION OF LAW

The schedular criteria for an initial rating of 70 percent 
for service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice on the claim of 
service connection for PTSD by letter in August 2002.  The 
notice included the type of evidence needed to substantiate 
the claim, namely, new and material evidence to reopen the 
claim and the evidence to substantiate the underlying claim 
of service connection, namely, evidence of an event causing 
an injury or disease during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the event causing an injury or disease 
during service.  The veteran was also informed that VA would 
obtain service records, VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession, in support of his 
claim.  The notice included the effective date provision for 
service connection, that is, the date of receipt of the 
claim, as the claim was received more than one after service.  
An additional VCAA notice was sent to the veteran in January 
2004, in which the RO informed the veteran of the type of 
evidence to substantiate the claim for increase.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice was provided on four of the five 
elements of a service connection claim). 

In Dingess, the United States Court of Appeals for Veterans 
Claims (Court) stated that where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering notice under 38 U.S.C.A. § 5103(a) moot because the 
purpose of the notice has been fulfilled.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.   For this reason, the notice 
requirements of the VCAA are no longer applicable as service 
connection has been granted for PTSD, a disability rating has 
been assigned, and an effective date was established.   Any 
error in failing to provide § 5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under 
38 U.S.C.A. §§ 5104 and 7105, and applicable regulatory 
duties are found at 38 C.F.R. § 3.103.  VA satisfied these 
duties with statement of the case in May 2003 and in the 
supplemental statement of the case in February 2004.  And the 
veteran was afforded a hearing in February 2005. 

Accordingly, VA has satisfied its duty to notify under the 
VCAA.  

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran has had 
three VA examinations to evaluate PTSD, and as there is no 
additional evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been fulfilled.


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In this case, the veteran has expressed disagreement with the 
initial rating, following the grant of service connection 
entitlement to compensation, and a later claim for an 
increased rating.  Under these circumstances, separate 
ratings can be assigned for separate periods of time based 
upon the facts found - a practice known as "staged" 
ratings.  

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  38 C.F.R. § 4.130, DC 
9411.  The criteria for the next higher rating, 70 percent, 
are occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

The criteria for a 100 percent rating are total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 31 to 40 represents major impairment in several 
areas, such as work or family relations.  A score from 41 to 
50 represents serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A score of 61 to 70 is defined as indicating some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Carpenter v. 
Brown, 8 Vet. App. 240, 242- 244 (1995).

The evidence of record shows the veteran's mental impairment 
fluctuates in severity but is consistently manifested by 
sleep disturbance, nightmares at least once or twice a week, 
decreased energy and interest, and self-isolation.  He is 
also irritable, hypervigilant, and has intermittent periods 
of depression.  The evidence consistently shows the veteran's 
self-care and personal hygiene is good and that his 
communication, thought process, and judgment are good as 
documented on reports of VA examinations in September 2002, 
November 2003, and October 2005, a July 2003 private medical 
examination, VA records dated from April 2002 to January 
2006.  

With respect to the specific criteria for a 70 percent rating 
under DC 9411, review of the record shows the veteran has a 
history of having occasional thoughts of suicide, but the 
most recent evidence of record shows the veteran has denied 
having suicidal ideations, VA records dated from April 2002 
to January 2006.  In addition, the veteran has consistently 
been shown to be fully oriented and his speech has been 
logical, relevant, and coherent.  In February 2005, the 
veteran testified that he has counting rituals where he 
counts things such as steps and ceiling tiles, but there is 
no evidence suggesting that his rituals interfere with 
routine activities.  Also, there is no evidence of near 
continuous panic attacks or depression.  In January 2006, VA 
records show that the veteran complained of occasional panic 
attacks with the most recent attack occurring three weeks 
earlier, and the veteran testified that he does not get 
depressed like he did previously.  Although the evidence 
shows the veteran is irritable, there is no evidence showing 
his irritability causes periods of violence.  

As to work and social relationships, a previous employer 
stated that the veteran was unable to perform his duties and 
that his productivity was very low.  In 2004, the veteran 
obtained worked, but he was terminated because he needed 
constant supervision and he was unable to perform the work.  
In addition, the examiner who conducted the VA examination in 
October 2005 stated that the veteran's emotional reserve to 
withstand stresses in the workplace was diminished.  The 
veteran testified that he has problems getting along with 
people on the job and that he has not worked full-time since 
November 2001 because he is physically unable to perform his 
duties as an electrician.  He did state that PTSD effected 
his sleep, which did effect him on the job.  He explained 
that he does not believe he has trouble following 
instructions and that, at his last job, he had trouble 
completing the job in the way he was instructed because he 
felt his way of completing the job was more efficient.  He 
also testified that he was unable to retain information. 

As for establishing and maintaining relationships, the 
veteran has limited social interaction as he does not have 
any friends and stays home most of the time.  He has been 
married and divorced twice, and he lives with his son. 

From 2002 to 2006, VA records of treatment document many GAF 
scores ranging from 30 to 55 with most of the scores in the 
range of 40 to 50, including on evaluation by a private 
psychiatrist in July 2003 and on VA examination in 2005 and 
most recently on VA records in 2006.  On VA examinations in 
2002 and 2003, the GAFs scores were in the range of 61 to 70. 

In considering the evidence of record, the Board finds that 
the level of disability due to service-connected PTSD 
satisfies the criteria for a 70 percent rating, but not more, 
since the date of the claim of service connection.  
Specifically, the veteran has consistently reported symptoms 
such as frequent nightmares, social isolation depression, 
irritability, hypervigilance, and chronic sleep disturbance.  
In addition, the veteran displayed disturbances of motivation 
and mood and difficulty in establishing and maintaining 
effective work and social relationships.  He has few friends 
and he prefers to be alone.  Although he obtained a job he 
was terminated because he could not perform the work. 

The clinically findings are consistent with the majority of 
the GAF scores, except for the scores reported on VA 
examinations in 2002 and 2003, which are mostly in the range 
of 40 to 50, indicating serious impairment in social and 
occupational functioning.  

As for a "staged" rating, the veteran has demonstrated a 
level of impairment that warrants a 70 percent rating since 
the effective date of the grant of service connection.

A 100 percent rating is not warranted because there is no 
evidence that the veteran has persistent impairment in 
thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  


ORDER

An initial rating higher of 70 percent for service-connected 
PTSD is granted, subject to the law and regulations, 
governing the award of monetary benefits. 



____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


